TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00270-CR


                               Ex parte Humberto Sanchez Bernal


              FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-DC-98-981216-A, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING


                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               The parties have filed an agreed motion to abate the appeal and remand for agreed

proceedings in the trial court. In the motion, the parties inform the Court that they have reached

an agreement that relief in the initial habeas application should be granted. The parties ask the

Court to remand the case to the trial court so that agreed findings of fact and conclusions of law

as well as an order granting relief may be entered. As requested, we abate this appeal to allow

the parties to conduct proceedings “to effectuate their agreement before the trial court.” The

parties shall submit either a joint status report concerning the status of the trial-court proceedings

or an appropriate motion on or before October 31, 2018. The appeal will remain abated until

further order of this Court.

               It is so ordered on October 19, 2018.
Before Justices Puryear, Goodwin, and Bourland

Abated and Remanded

Filed: October 19, 2018

Do Not Publish




                                             2